DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46-62 are allowed (renumbered 1-17).
Claims 1-45 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claim 46.  More specifically, the prior art of record does not specifically suggest accepting one or more search parameters from a user via the user interface related to a search for a set of records in the record database, retrieving relevant records from the records database as defined by the search parameters as part of the search, presenting the relevant records related to the search to the user via multiple different screens on the user interface, obtaining successive sets of records at different times to display to the user via the user interface for a particular search, including a first set of records displayed to the user at a first time and a second set of records displayed to the user at a second and subsequent time, storing a marker marking one or more of the records for the first set of records displayed to the user, and using the marker to obtain the second set of records to display via the user interface at the second time.
Dependent claims 47-62, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 26, 2022